1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11       UNITED STATES OF AMERICA,                Case Nos.: 17cr336-LAB-7 and
                                     Plaintiff,   18cv1567-LAB
12
13       v.                                       ORDER DENYING PETITION
                                                  UNDER 28 U.S.C. § 2255
14       TINA DOMINGUEZ,
15                                Defendant.
16
17            Defendant Tina Dominguez pled guilty to conspiracy to distribute heroin in
18   violation of 21 U.S.C. §§ 846 and 841(a)(1). On August 22, 2017, the Court
19   sentenced her to 120 months’ imprisonment, followed by five years’ supervised
20   release. (See Docket no. 388 (Amended Judgment).) 1 She then took an appeal,
21   but voluntarily dismissed it. (See Docket no. 499.) 2 Then she filed a petition to
22   vacate her conviction and sentence under 28 U.S.C. § 2255. (Docket no. 507
23   (Pet.).)
24   ///
25   ///
26
27
     1
         All docket references are to the criminal docket.
28   2
         Her petition inaccurately says she filed no appeal.

                                                  1
                                                               17cr336-LAB-7 and 18cv1567-LAB
1    Legal Standards
2          To be entitled to a hearing on a § 2255 motion or petition, a defendant must
3    allege specific facts which, if true, would entitle her to relief. United States v.
4    McMullen, 98 F.3d 1155, 1159 (9th Cir. 1996). No hearing is required in order to
5    examine vague or conclusory allegations. Blackledge v. Allison, 431 U.S. 63, 72–
6    73 (1977); United States v. Johnson, 988 F.2d 941, 945 (9th Cir. 1993). Likewise,
7    under 28 U.S.C. § 2255(b), if the records and files and the motion itself conclusively
8    show that the prisoner is not entitled to relief, no hearing is required.
9          A § 2255 petition ordinarily cannot be used to raise claims that could have
10   been raised on appeal. See United States v. Frady, 456 U.S. 152, 164–65 (1982)
11   (holding that a § 2255 motion is not a substitute for a direct appeal). There are
12   recognized exceptions where a defendant has shown cause and prejudice, United
13   States v. Johnson, 988 F.2d 941, 945 (9th Cir. 1993), or actual innocence, Bousley
14   v. United States, 523 U.S. 614 (1998), but neither applies here.
15   Dominguez’s Claims
16         Dominguez claims her trial counsel was ineffective for four reasons:
17      1. Misadvising her about the sentencing range the government would seek;
18      2. Failing to argue that only the heroin in Dominguez’s own possession should
19         have been taken into account for plea and sentencing purposes;
20      3. Failing to explain adequately her eligibility for safety valve, resulting in her
21         being subject to a mandatory minimum sentence (claim 3) and
22      4. Failing to request a minor role adjustment in the plea agreement.
23   Dominguez also argues that the Court violated Fed. R. Crim. P. 11 by advising her,
24   in connection with a request for appointment of new counsel, that appointing new
25   counsel would not likely change the plea deal she had been offered. She claims
26   this resulted in her deciding not to renew her request for new counsel, and to
27   accept the plea deal.
28   ///

                                                2
                                                                 17cr336-LAB-7 and 18cv1567-LAB
1          Dominguez does not argue that she would have rejected the plea deal had
2    she been advised differently. Instead, she asks the Court to permit her to withdraw
3    her plea, set aside the conviction, and appoint new counsel to help her decide
4    whether she should plead guilty or go to trial. She also asks that new counsel
5    advise her whether safety valve could apply. (Pet. at 13.)
6          In connection with Dominguez’s appeal, transcripts of key proceedings were
7    filed in the docket. Among these is the transcript of her change of plea hearing
8    before Magistrate Judge Karen Crawford (Docket no. 367 (Change of Plea Tr.)),
9    where she was given appropriate warnings and advisories, and where she testified
10   under oath about the plea agreement. Judge Crawford found that Dominguez’s
11   guilty plea was made knowingly and voluntarily, and did not result from any force,
12   threats, or promises, other than those made in the plea agreement. (Docket no.
13   178, ¶ 17.) The plea agreement is also part of the record. (Docket no. 179 (Plea
14   Agrmt.).) The Court adopted Judge Crawford’s findings and recommendations,
15   and accepted Dominguez’s guilty plea. (Docket no. 237.)
16         Dominguez waived her right to appeal or collaterally attack “every aspect of
17   the conviction and sentence,” except on the basis of ineffective assistance of
18   counsel. (Plea Agrmt. at 11:10–14.)
19         Claim 1: Misadvice About Sentencing Range
20         The plea agreement warned Dominguez that the crime she was pleading
21   guilty to carried a maximum sentence of life in prison, and a mandatory minimum
22   of ten years. (Plea Agrmt. at 5:1.) It warned that the sentence she would receive
23   was completely within the Court’s discretion, and the government was not making
24   any representations about what her sentence would be. (Id. at 8:5–13.) The plea
25   agreement included a promise that the parties would jointly recommend certain
26   base offense level, specific offense characteristics, adjustments and departures
27   (id. at 8:16–9:9), which included safety valve if she was qualified for it. (Id. at 9:4–
28   9.) If she did not qualify for it, the agreement warned her, she could be subject to

                                                3
                                                                 17cr336-LAB-7 and 18cv1567-LAB
1    a statutory mandatory minimum sentence. (Id. at 9:8–9.) The only reference to the
2    sentencing range was a promise that the government would recommend that
3    Dominguez be sentenced within whatever advisory guideline range the
4    government recommended at sentencing. (Id. at 10:5–7.)
5          At Dominguez’s change of plea hearing on April 20, 2017, she was again
6    warned that the maximum term was life in prison, and that she faced a mandatory
7    minimum of ten years. (Change of Plea Tr. at 4:21–5:6.) She testified that she
8    understood this. (id. at 5:7–10.)       She was also given advisories about the
9    sentencing guidelines, which included a warning that the sentence imposed would
10   be decided by the Court, and that the Court might impose the maximum sentence
11   or a lesser sentence. (Id., 5:14–21.) Dominguez testified that she discussed the
12   sentencing guidelines with her attorney and had no questions about them. (Id. at
13   5:22–6:2.)
14         Dominguez also testified that she had read the entire plea agreement,
15   discussed it with her lawyer, and understood it before signing it; that she had no
16   questions about it; and that she was satisfied with her lawyer’s services. (Id. at
17   6:20–7:16.) She testified that no one had threatened her and that no one had
18   promised her anything other than what was in the plea agreement. (Id. at 7:17–
19   23.) She also knew that the plea agreement represented the entire agreement
20   between her and the government. (Id. at 7:10–13.)
21         In support of her petition’s first claim, Dominguez contradicts her sworn
22   testimony, asserting that she was not given time to read the plea agreement and
23   her lawyer pressured her to sign it on the spot. (Pet. at 4.) If she did so, she now
24   claims, her lawyer told her the government “would not seek 10 years but was
25   offering a sentence of 3-4 years” and she signed it “only upon the representation .
26   . . that the prosecution would only seek 3-4 years.” (Id.) She also says she was
27   not given a copy of the agreement (id.), implying that not only did she not read it
28   fully before signing it, she also did not read it until much later.

                                                 4
                                                                  17cr336-LAB-7 and 18cv1567-LAB
1           At a hearing several months after her change of plea hearing, Dominguez
2    asked the Court to appoint new counsel. She mentioned this misunderstanding
3    and suggested she wanted to withdraw her guilty plea, and the Court discussed it
4    with her at length. (Docket no. 478 (Appt. of Counsel Tr.) at 2:18–22; 4:11–6:23.)
5    At the time, she had difficulty remembering who said what, and claimed that
6    Magistrate Judge Crawford had mentioned a promise of three to four years, and a
7    promise that she (Judge Crawford) would ask that it be respected. (Id. at 5:22–
8    6:2.) The Change of Plea transcript shows this did not occur. But after prompting,
9    Dominguez recalled that she was in fact told she faced a ten year mandatory
10   minimum. (Id., 6:3–15.)
11          After an inquiry, the Court found no good cause to appoint new counsel at
12   the time. (Appt. of Counsel Tr. at 12:11–13, 22–24.) But because it was evident
13   Dominguez was somewhat confused about the facts of her plea, the Court directed
14   her lawyer to meet with her, and told her she could file a motion to withdraw her
15   plea if she wanted to. (Id. at 12:4–10; 20–22.) The Court also advised her that if
16   she told her lawyer she wanted to withdraw her plea, he would file a motion for her;
17   and the Court emphasized that this was her choice, not her lawyer’s. (Id. at 12:7–
18   10.) She did not move to withdraw her plea, and did not mention it at sentencing.
19   (See    Sentencing    Tr.   at   8:14–9:4       (allocution,   including   acceptance      of
20   responsibility).) And she does not allege that she asked her counsel to file a motion
21   to withdraw her plea, or that he failed or refused to do so.
22          Claims in a § 2255 petition that rest entirely on unsubstantiated allegations
23   that directly contradict the defendant’s earlier sworn statements at a plea colloquy
24   do not require a hearing. Muth v. Fondren, 676 F.3d 815, 821–22 (9th Cir. 2012).
25   Furthermore, even if Dominguez’s lawyer had incorrectly told her that she would
26   be sentenced to no more than three to four years, Judge Crawford’s advisories at
27   the change of plea hearing would have corrected such a misapprehension.
28   ///

                                                 5
                                                                     17cr336-LAB-7 and 18cv1567-LAB
1          Claim 2: Argument About Drug Quantity
2          Dominguez’s sentence was based on her conspiracy to distribute at least
3    one kilogram of heroin. (See Docket nos. 1 at 2:14–22 (Indictment); 362, 368
4    (Sentencing Summary Charts); 479 at 11:3–4 (Sentencing Tr.).) At her change of
5    plea hearing, Dominguez testified that she conspired with others to distribute more
6    than one kilogram of heroin. (Change of Plea Tr. at 8:2–9:2.) In particular, she
7    testified that at least one kilogram of heroin was within the scope of her agreement
8    with her co-conspirators, or were reasonably foreseeable to her. (Id., 8:23–9:2.)
9          In sentencing a defendant for conspiracy to distribute drugs, the Court must
10   find that the quantity the sentence is to be based on either fell within the scope of
11   the defendant’s agreement with co-conspirators, or was reasonably foreseeable to
12   the defendant. United States v. Banuelos, 322 F.3d 700, 702 (9th Cir. 2003). The
13   argument Dominguez suggests her lawyer should have made was baseless, and
14   he was not ineffective for failing to make it. See Rupe v. Wood, 93 F.3d 1434, 1445
15   (9th Cir. 1996) (“[T]he failure to take a futile action can never be deficient
16   performance”).
17         Claim 3: Safety Valve
18         Dominguez claims that when she “signed the plea agreement she did so
19   under the condition that she qualified for the Safety Valve.” (Pet. at 6.) The plea
20   agreement itself makes clear it was unknown whether she would qualify. (Plea
21   Agrmt. at 9:4–9.) For the same reasons discussed in connection with advice about
22   the sentencing range, her claim based on advice about safety valve must fail as
23   well. At the time she pled guilty, Dominguez knew she faced a mandatory minimum
24   of 120 months unless safety valve applied. And, at that time, she did not know
25   whether she would be safety valve-eligible.
26         As part of this claim, Dominguez argues that she became ineligible for safety
27   valve because other cases were resolved, making her cooperation meaningless.
28   ///

                                               6
                                                               17cr336-LAB-7 and 18cv1567-LAB
1    Here, she appears to be confusing safety valve with substantial assistance. 3 The
2    fact that her cooperation was not needed did not make her safety valve-ineligible.
3    See USSG § 5C1.2(a)(5). Rather, she was ineligible because she had two criminal
4    history points. See USSG § 5C1.2(a)(1). At the time she pled guilty, the parties
5    had no agreement as to her criminal history category. (See Plea Agrmt. at 9:26–
6    27.)
7           Assuming she had raised an argument that her counsel was ineffective for
8    failing to obtain a downward departure for substantial assistance, such a claim
9    would fail. She never claims anyone promised her a reduction for substantial
10   assistance. And in any case, the government must move for a downward departure
11   for this reason; Dominguez’s lawyer was not responsible for its decision not to do
12   so. See United States v. Cruz-Guerrero, 194 F.3d 1029, 131 (9th Cir. 1999). Nor
13   could Dominguez’s lawyer be responsible for failing to predict the outcome of other
14   cases, or whether any assistance she might provide would prompt the government
15   to make such a motion. See Bell v. Cone, 535 U.S. 685, 698 (2002) (holding that
16   counsel’s actions must be evaluated from their perspective at the time of their
17   allegedly deficient performance).
18          Claim 4: Minor Role
19          Dominguez claims her attorney was ineffective for failing to see that a
20   consideration of her minor role was incorporated into the plea agreement. She
21   claims, without elaboration, that she qualified as a minor participant in the
22   conspiracy and that her crimes were committed only to support her personal drug
23   addiction.
24
25
     3
      Her misunderstanding may stem from an explanation the government gave at
26   sentencing, in which the prosecutor was discussing failed efforts to avoid
27   application of the mandatory minimum sentence. (See Sentencing Tr. at 9:6–23.)
     He discussed both safety valve and substantial assistance, without differentiating
28   between them. His meaning was clear to the Court, however.

                                              7
                                                              17cr336-LAB-7 and 18cv1567-LAB
1          The plea agreement permitted Dominguez’s lawyer to argue for other
2    reductions, and the sentencing transcript shows that he in fact made the
3    arguments she thinks he should have made. (Sentencing Tr. at 3:7–5:8.) The fact
4    that the government did not agree to ask for minor role was not her lawyer’s fault.
5    (See Sentencing Tr. at 9:19–10:4 (agreeing in part with Dominguez’s lawyer’s
6    characterization of her motives, but arguing that she was an important part of the
7    organization).) Furthermore, because of her extensive involvement in the
8    conspiracy (see Docket no. 287 (Presentence Report), ¶¶ 15–24, the Court would
9    not have given her the benefit of minor role in any event.
10         Additional Claim: Fed. R. Crim. P. 11(c)(1) Violation
11         Under Rule 11(c)(1), the Court must not participate in discussions leading to
12   plea agreements. Violation of this rule is not structural error, United States v.
13   Davila, 569 U.S. 597, 611 (2013), and this provision can be waived. United States
14   v. Myers, 804 F.3d 1246, 1255 (9th Cir. 2015). Because a transcript of the entire
15   hearing is available, no evidentiary hearing is needed to confirm what took place.
16         The purpose of the hearing Dominguez mentions was to consider her
17   request for new counsel. (Appt. of Counsel Tr. at 2:14–17.) But at the hearing, her
18   counsel also said she was dissatisfied with her decision to plead guilty. (Id. at 2:18–
19   23.) When the Court gave her an opportunity to speak, she argued that the plea
20   agreement she signed did not include provisions she had been told were in it, and
21   that she had been given promises that were not included in the agreement. (Id. at
22   4:11–5:1.)
23         After an inquiry, the Court found that Dominguez’s counsel was performing
24   adequately and her belief that he had refused all contact to her was mistaken.
25   Although she initially said he refused all contact with her (Appt. of Counsel Tr. at
26   4:22–24), she later said he had visited her (id. at 5:8–10) and talked with her by
27   phone. (Id. at 9:20.) For his part, he said he had had at least six contacts with her
28   during the intervening two months, visiting her twice, calling her at least twice and

                                                8
                                                                 17cr336-LAB-7 and 18cv1567-LAB
1    exchanging emails. (Id. at 7:22–8:25.) Although the Court found he had been
2    communicating with her, it directed him to meet with her again, which he agreed
3    to do. (Id. at 13:24–14:2.)
4          At the hearing, the Court repeatedly drew a sharp distinction between
5    Dominguez’s reasons for seeking appointment of new counsel, and the possibility
6    that she might withdraw her plea. (Appt. of Counsel Tr. at 6:20–7:1; 10:10–13;
7    11:13–20.) The interaction Dominguez points to in support of this claim took place
8    in connection with her request for new counsel, which is not within the scope of
9    Fed. R. Crim. P. 11(c)(1). In fact, the Court is required to inquire into the
10   defendant’s reasons for seeking new counsel. See United States v. Mendez-
11   Sanchez, 563 F.3d 935, 942 (9th Cir. 2009); United States v. Musa, 220 F.3d 1096,
12   1102 (9th Cir. 2000). Here, the Court was addressing the possibility that she
13   thought firing her lawyer would likely result in a better plea offer, and explaining
14   that this was not an adequate reason for seeking new counsel (id., 10:19–11:15)—
15   which it was not. See, e.g., United States v. Rivera-Sanchez, 222 F.3d 1057, 1061
16   (9th Cir. 2000) (noting with approval district court’s denial of request for new
17   counsel by defendant who wanted “to see what deal the new attorney can get me”).
18         But, the Court made clear,
19         [w]hether you should be able to withdraw your plea is a completely
           different question, but I’m pretty confident that if that’s what you want
20
           to do, [your current lawyer] can advocate for that for you. And if you
21         want to withdraw your plea and there’s good grounds for it, then I’ll
           consider that and I may even grant it.
22
23   (Id. at 11:15–20.) The Court directed her lawyer to meet with her to discuss the
24   issues she had raised. (Id. at 13:15–17.) If she decided to withdraw her plea, her
25   lawyer was to file the motion for her, and she agreed to this. (Id. at 13:15–21.) The
26   Court also offered to postpone sentencing, if Dominguez and her counsel needed
27   more time to decide. (Id. at 14:3–6.)
28   ///

                                               9
                                                               17cr336-LAB-7 and 18cv1567-LAB
1          In other words, the colloquy was aimed at whether she had shown good
2    cause for appointment of new counsel, not whether she should withdraw her
3    plea—which, the Court made clear, she was still free to seek leave to do.
4          Furthermore, Dominguez could have raised this issue on direct appeal. See
5    United States v. Garfield, 987 F.2d 1424, 1426–27 (9th Cir. 1993) (considering
6    defendant’s claim that sentencing judge violated Fed. R. Crim. P. 11 by urging him
7    not to withdraw guilty plea, and granting relief). She has not shown either cause or
8    prejudice for her failure to do so. For example, even now she is not sure whether
9    she wants to withdraw her plea; she therefore cannot say that the Court’s alleged
10   pressure on her prejudiced her. She may therefore not raise it via a § 2255 petition.
11   See Frady, 456 U.S. at 164–65; United States v. Dunham, 767 F.2d 1395, 1397
12   (9th Cir.1985).
13   Conclusion and Order
14         For the reasons set forth above, the record makes clear Dominguez is
15   entitled to no relief. See 28 U.S.C. § 2255(b).The petition is DENIED.
16
17         IT IS SO ORDERED.
18   Dated: April 16, 2019
19
20                                           Hon. Larry Alan Burns
                                             Chief United States District Judge
21
22
23
24
25
26
27
28

                                              10
                                                               17cr336-LAB-7 and 18cv1567-LAB
